 In the MatterOf PEERLESS OF AMERICA, INC.andREFRIGERATIONFITTERS, LOCAL508,A. F. L.CaseNo. R-1918-ORDER PERMITTING WITHDRAWAL OF PETITIONAugust 5, 1940The Board having issued a Decision and Direction of Election inthe above-entitled case 1 and, thereafter, having been advised thatRefrigeration Fitters, Local 508, desires to withdraw its petition, andthe Board having duly considered the matter . ..IT IS HEREBY ORDERED that the request of Refrigeration Fitters,Local 508, for permission to withdraw its petition be, and it hereby is,granted, and the aforesaid case be, and it hereby is, closed.1 25 N. L R. B. 610.26 N. L. R. B., No. 13.131i